DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This communication is in respond to the applicant’s request for continued examination filed on 04/22/2021.  Claims 18-19, 21-25, and 27-30, and 32-44 are currently pending and have been examined. Claims, 20, 26, and 31 has been cancelled and withdrawn from consideration.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 18 recites “sending, by communications circuitry of the administration entity subsystem, to communications circuitry of the credential issuer subsystem to process the device transfer funds request.” 
	Examiner considers that one of ordinary skill in the art would be unclear as to what is being sent by the communications circuitry of the administration entity a request, through communications circuitry, to the credential issuer subsystem to process the device transfer funds request.’ For purposes of advancing prosecution, Examiner will interpret the claim in this manner.
	Claims 29, 39, and 44 recite the above limitation in various forms and will be rejected according to the above rationale.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 18-25, and 27-44 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US20170132633), Lawrence (20110131643), and further in view of Molnar et al (US20170124558) “Molnar”.

Regarding claim 18, Whitehouse teaches: A method comprising:
	receiving, by an administration entity subsystem (initiation component 24), from a first electronic device (client computing platforms 14), a device transfer funds request (initiate a secured payment transaction) between first and second fund accounts (first and second accounts) of a credential issuer subsystem (centralized payment authority 17), wherein (Fig. 1, item 14, Fig. 4, [0053] Initiation component 24 may be configured to initiate a secured payment transaction, e.g., a secured payment transaction in which an amount will be debited from a first account (e.g., of a payer user) and/or deposited into a second account (e.g., of a payee user). Initiation may refer to user action, e.g. through a user interface. As used herein, a centralized payment authority 17 may be associated with a particular account if at least some secured payment transactions involving that particular account can be cleared through that particular centralized payment authority 17).
	the device transfer funds request (secured payment transaction) comprises: device payment credential data (account information) comprising a first send token (payment token) linked to the first fund account (first account) at the credential issuer subsystem (Fig. 9, [0057] Verification may include one or more of verifying a digital signature of a payment token, verifying that a payment token has not been altered or otherwise 
	Examiner notes that the phrase “device payment credential data comprising a first send token linked to the first fund account at the credential issuer subsystem” is non-functional descriptive material as it only describes, at least in part, what the device transfer funds request comprises, however, what the device transfer funds request comprises is not used to perform any of the recited method steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	a fund amount; a social token (presentation component 22) that is associated, at the administration entity subsystem (initiation component 24), with a receive token (second payment token) that is linked with the second fund account (second account) at the credential issuer subsystem; and ([0018] The currency packets (also referred to as "payment tokens" or simply "tokens") may be used once and only once for the transfer of funds from one party to another. In some implementations, the payment tokens may be based at least in part on existing postage evidencing protocols, particularly various security protocols required thereby to ensure the integrity of the tokens utilized as currency. [Claim 1] ‘a token redemption 
	Examiner considers that one of ordinary skill in the art, after reading the reference would understand that ‘the presentation component 22’ reads to ‘second social token.’ 
	Examiner notes that the phrase “a fund amount; a second social token that is associated, at the administration entity subsystem, with a second receive token that is linked with the second fund account at the credential issuer subsystem” is non-functional descriptive material as it only describes, at least in part, what the device transfer funds request comprises, however, what the device transfer funds request comprises is not used to perform any of the recited method steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	validating, by the administration entity subsystem, the device transfer funds request based at least in part on the determined [digitally signed payment token] identifier; and ([0028] Scenario 3: Jose makes a purchase on an e-commerce web site. The amount of the sale is $55.60. Jose uses his secured payment account to request from the centralized payment authority a secured payment token for this amount, but requests the token in the form of a binary file. The binary file is uploaded to the e-commerce site as a payment option. The e-commerce site optionally validates the data payload by verifying the digital signature using public key(s) distributed by the centralized payment authority, and then submits 
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that digitally signed payment token reads to mandate identifier.
	[after the validating, identifying,] by the administration entity subsystem (initiation component 24), the receive token (second payment token) associated with the social token (presentation component 22) of the device transfer funds request (secured payment transaction); ([0047] Presentation component 22 may be configured to present one or more attributes of secured payment transactions to users, e.g., using an electronic display of a user's smart phone or other mobile computing device.  As used herein, the term "secured payment" may include, but is not limited to, any proposed, planned, expected, prospective, completed, and/or rejected secured payment transactions, as well as secured payment transactions that are in progress.  The one or more attributes may include but is not limited to a price, an amount (e.g. a dollar amount), an estimated amount, a description of the goods and/or services that are the object of a prospective secured payment transaction, a date or duration, a name and/or identifier of one or more parties involved in a prospective secured payment transaction, information regarding a secured payment account, secured payment transaction and/or other attributes or information pertinent to a secured payment transaction. 
	determining whether to process the device transfer funds request based at least in part on the validating ([0058] Transaction authentication component 33 may be configured to determine and/or verify authenticity, e.g., the authenticity of payment tokens (which are described in more detail elsewhere herein). In addition to authentication, the transaction authentication component 33 may also be configured to conduct a review of the payment token against a data representing used tokens to determine whether the current payment token has been previously redeemed and thus refuse authentication (or payment in response to determining to process the device transfer funds request, send, by communications circuitry of the administration entity subsystem, to communications circuitry of the credential issuer subsystem, an administration entity transfer funds request that comprises: 
	the device payment credential data comprising the first send token; the fund amount; and the second receive token; and ([0007] transmitting the payment token to the payer user, obtaining, from a payee user, a token redemption request for redemption of a payment token representing a second amount, verifying authenticity of the obtained token from the payee user, and redeeming the obtained token by depositing the second amount in an account of the payee user. [0008] In some implementations, performance of payments and/or secured payment transactions may include issuing a token generation request for generation of a payment token that is redeemable for a first amount and authorizes the first amount to be debited from an account of a payer user, receiving the payment token, and transferring the payment token to a payee user. [0047] Presentation component 22 may be configured to present one or more attributes of secured payment transactions to users, e.g., using an electronic display 
	in response to the sending, receiving, by the administration entity subsystem, from the credential issuer subsystem, a status of the administration entity transfer funds request ([0083] For example, in some implementations, a payer user may be limited to a single opportunity to set or alter whether a payment token is revocable or not, and a recipient may have the ability to verify both the status of the revocability of a payment token, as well as whether the payer user has an opportunity to set or alter that status).

Whitehouse does not explicitly teach the limitation of:
	a mandate key generated based at least in part on a first identifier associated with the first electronic device and the social token
	determining, by the administration entity subsystem, a mandate identifier based at least in part on the mandate key
	after the validating, identifying, by the administration entity subsystem, the receive token associated with the social token of the device transfer funds request;

However, Lawrence, from a same or analogous art teaches: 
	a mandate key (second token) generated based at least in part on a first identifier (first application using the first token) associated with the first electronic device and the social token (first token), ([0028] Generally, the token mediator module 20 that has been previously described performs the steps of FIG. 3. Referring now to FIG. 3, the reference numeral 300 generally designates a flow chart depicting a process for mediating security tokens in a data management system. In step 310, the token mediator module intercepts a data request from a first application to a second application, and in step 320, the module receives a first token in a first credential format (e.g., an LTPA token) from the first application. In step 330, the module validates the first token by consulting validation information, for example validation information stored in a validation or authorization database or server, and in step 340 translates the validated first token into a second token in a second credential format (e.g., a SAML 2.0 assertion), and issues the second token. In step 350, the module releases the data request to the second application (for example by releasing the intercepted data request and replacing the first token therein with the second token, sending a new data request incorporating relevant portions of the intercepted data request along with the second token, etc.), and in step 360 the module sends the second token to the second application.
	Examiner notes that the phrase “a mandate key generated based at least in part on a first identifier associated with the first electronic device and the second social token” is non-functional descriptive material as it only describes, at least in part, how the mandate key is generated, however, how the mandate key is generated’ is not used to perform any of the recited method steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 
	Examiner considers that one of ordinary skill in the art would understand from reading the reference that, generating a mandate key is simply an intermediary step for the purpose of concealing private information and then discarding the key when its purpose is finished. There is no positively recited step indicating who is generating the mandate key.  Applicant is merely using the key to look up other data. How the key is generated does not distinguish from the prior art and is non-functional as it doesn’t affect how the key is used. Further, the first identifier used to generate the Mandate key has not been used to find the two items associated with the first identifier. Therefore, examiner considers that the second token generated by the token mediator module at least reads to the mandate key.
	identifying, by the administration entity subsystem, the second receive token associated with the second social token of the device transfer funds request ([0061] In some implementations, such a combination may be used to identify uniquely an individual secured payment transaction and/or the specific payment token generated. In some implementations, the payment token may include the token count. [0109] The one or more attributes include a payment amount to be debited from a secured payment account. In some implementations, operation 302 is performed by a presentation component the same as or similar to presentation component 22).
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that the payment tokens, payment amounts, and presentation components are closely associated with each other.
	determining, by the administration entity subsystem (a validation or authorization database or server), a mandate identifier (second credential format compatible with the second application) based at least in part on the mandate key ([0028] In step 330, the module validates the first token by consulting validation information, for example 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Whitehouse, with the tokenization and communication of Lawrence. As Whitehouse states: 
	[0018] Systems and methods are described to manage payments, withdrawals, deposits, transfers, auditing, reporting, and/or other functionality. The disclosure describes an alternative to credit cards, debit cards, ACH, and/or other payment methods, and may offer lower transfer fees (i.e., merchant fees), improved security, and other advantages as will become evident herein.

Neither Whitehouse nor Lawrence explicitly teaches ‘after the validating, identifying’, however Molnar teaches at least ‘after the validating, identifying’:
	after the validating, identifying, by the administration entity subsystem, the receive token associated with the social token of the device transfer funds request; ([0124] If the payer's user identifier userID is the same user identifier that the payer user uses to authenticate to the payer financial institution server 300a, the message processor 418 may instead include the user identifier userID and the token identifier tokenID in the pre-approval application update request.  The message processor 418 may then transmit the pre-approval application update request to the payer financial institution server 300a to determine whether the payer user's financial position has changed since the date that the multi-layer token 250 was generated. [0134] In response, the token handling processor 216 may generate a transfer deposit request message that includes the token identifier tokenID and either the first encrypted data 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Whitehouse, with the tokenization and communication of Lawrence with the identification process of Molnar. Identifying tokens associated with any type of transaction is necessary to insure fast and safe processing. As Whitehouse states: 
	[0018] Systems and methods are described to manage payments, withdrawals, deposits, transfers, auditing, reporting, and/or other functionality. The disclosure describes an alternative to credit cards, debit cards, ACH, and/or other payment methods, and may offer lower transfer fees (i.e., merchant fees), improved security, and other advantages as will become evident herein.

	In regards to claims 29, 39, and 44, system claim 29, CRM claim 39 and system claim 44 correspond generally to method claim 18, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 19, Lawrence teaches:  The method of claim 18, further comprising, 
	storing, by the administration entity subsystem, the determined mandate identifier against validation request data (validation information) for the device transfer funds request, wherein ([0028] In step 330, the module validates the first token by consulting validation information, for example validation information stored in a validation or authorization database or server, and in step 340 translates the validated first token into a second token in a second credential format (e.g., a SAML 2.0 assertion), and issues the second token. In step 350, the module releases the data request to the second application (for example by releasing the intercepted data request and replacing the first token therein with the second token, sending a new data request incorporating relevant portions of the intercepted data 
	the validation request data comprises [validation information stored in the database] ([0028] In step 330, the module validates the first token by consulting validation information, for example validation information stored in a validation or authorization database or server, and in step 340 translates the validated first token into a second token in a second credential format (e.g., a SAML 2.0 assertion), and issues the second token.

Lawrence does not explicitly teach the limitation of
	the data [attributes] comprises at least one of:  the fund amount; 

However, Whitehouse from a same or analogous art, teaches:
	the  data [attributes]comprises at least one of:  the fund amount;  ([0047] The one or more attributes may include but is not limited to a price, an amount (e.g. a dollar amount), an estimated amount, a description of the goods and/or services that are the object of a prospective secured payment transaction, a date or duration, a name and/or identifier of one or more parties involved in a prospective secured payment transaction, information regarding a secured payment account, secured payment transaction and/or other attributes or information pertinent to a secured payment transaction. Presentations by presentation component 22 may involve one or more of user interface 41 and/or electronic display 40. Presentations by presentation component 22 may be performed on client computing platform 14).

	[0018] Systems and methods are described to manage payments, withdrawals, deposits, transfers, auditing, reporting, and/or other functionality. The disclosure describes an alternative to credit cards, debit cards, ACH, and/or other payment methods, and may offer lower transfer fees (i.e., merchant fees), improved security, and other advantages as will become evident herein.
	
	In regards to claims 30, and 42, system claim 30 and CRM claim 42 correspond generally to method claim 19, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 21, Whitehouse teaches:  The method of claim 18, further comprising, 
	storing, by the administration entity subsystem, the determined mandate identifier against validation request data for the device transfer funds request, wherein the ([0061] By way of non-limiting example, a secured payment account may include or have associated or stored therewith, but is not limited to, multiple registers and other information, such as but not limited to a descending register, an ascending register, a control register (other registers may be included or substituted for those described explicitly herein), a meter serial number, a piece count, and/or other information. In some implementations, a secured payment account may include or have associated therewith a token count).

Whitehouse does not explicitly teach the limitation of:
	validation request data comprises the received status of the administration entity transfer funds request.

However, Lawrence from a same or analogous art, teaches:
	validation request data comprises the received status of the administration entity transfer funds request ([0029] Optionally, the module may perform additional steps as part of the validation and translation process, for example in step 331 the module maps the user identity, and in step 332 the module retrieves additional attributes for the identity. The module may also perform optional step 333 in which it sends an authorization request)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Whitehouse, with the tokenization and communication of Lawrence. Lawrence describes storing data and it would be obvious to include data such and the identification process of Molnar. Identifying tokens associated with any type of transaction is necessary to insure fast and safe processing. As Whitehouse states: 
	[0018] Systems and methods are described to manage payments, withdrawals, deposits, transfers, auditing, reporting, and/or other functionality. The disclosure describes an alternative to credit cards, debit cards, ACH, and/or other payment methods, and may offer lower transfer fees (i.e., merchant fees), improved security, and other advantages as will become evident herein.

	In regards to claims 32, and 40, system claim 32 and CRM claim 40 correspond generally to method claim 21, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 22, Whitehouse teaches: The method of claim 18, further comprising: 
	accessing, by the administration entity subsystem, a unique transfer identifier for the device transfer funds request ([0055] Payee component 26 may be configured to obtain information, including but not limited to identifiers that identify and/or associate with one or more financial accounts, one or more financial account holders, and/or 
	generating, by the administration entity subsystem, a send transaction identifier based at least in part on the unique transfer identifier; and ([0121] At an operation 504, a first payment token is generated that represents a first value redeemable for the first amount. The first payment token includes a first identifier that identifies the payer user's secured payment account. [0123] However, in some implementations, the payment token may optionally include an identifier that identifies the payee user's secured payment account with the centralized payment authority, which may serve to further identify into which account the secured payment is to be credited).
	storing, by the administration entity subsystem, the generated send transaction identifier against send transaction data for the device transfer funds request, wherein ([0126] In some implementations, methods 300-400-500 may be implemented in one or more processing devices (e.g., a computing device, a server, a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, and/or other mechanisms for electronically processing information), such as one or more described in more detail with reference to FIG. 1. The one or more processing devices may include one or more devices executing some or all of the operations of methods 300-400-500 in response to instructions stored electronically on an electronic and/or physical storage medium).
	the send transaction data comprises at least one of: the fund amount; a time at which determining the mandate identifier occurred; a location of the first electronic device during the receiving; an outcome of the validating; the received status of the administration entity transfer funds request; or the first identifier (([0007] transmitting the payment token to the payer user, obtaining, from a payee user, a token redemption request for redemption of a payment token representing a second amount, 
	In regards to claim 33, system claim 33 corresponds generally to method claim 22, and recite similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 23, Whitehouse teaches: The method of claim 18, wherein 
	the first fund account corresponds to the first electronic device that is associated with the first identifier ([0121] At an operation 504, a first payment token is generated that represents a first value redeemable for the first amount. The first payment token includes a first identifier that identifies the payer user's secured payment account. In some implementations, operation 504 is performed by a token generation component the same as or similar to token generation component 29 (shown in FIG. 1 and described herein).
	the second fund account corresponds to a second electronic device that is associated with a second identifier, and ([0114] Regarding FIG. 4 and method 400, at an operation 402, one or more attributes of a payment are presented to a payer user (e.g., a payer). The one or more attributes include an identifier associated with a second account holder of a second secured payment account (e.g., a payee and/or merchant may be the account holder of the second secured payment account). In some implementations, operation 402 is performed by a presentation component the same as or similar to presentation component 22 (shown in FIG. 1 and described herein).
	the method further comprises: accessing, by the administration entity subsystem, a unique transfer identifier for the device transfer funds request 
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that a token reads to unique transfer identifier.
	generating, by the administration entity subsystem, a receive transaction identifier based at least in part on the unique transfer identifier; and ([0055] Payee component 26 may be configured to obtain information, including but not limited to identifiers that identify and/or associate with one or more financial accounts, one or more financial account holders, and/or other information associated with one or more parties involved in a secured payment transaction. [0061] The token count may be implemented as a positive integer value that ascends with successive generations of secured payment tokens, and in some implementations may be associated with specific types of transactions. In one example implementation, a payment token may include a combination of the originating (payer's) secured payment account number (or other unique identifier) and the token count for that account that is associated with a particular secured payment transaction). 
	storing, by the administration entity subsystem, the generated receive transaction identifier against receive transaction data for the device transfer funds request, wherein ([0061] The token count may be implemented as a positive integer value that ascends with successive generations of secured payment tokens, and in some implementations may be associated with specific types of transactions. In one example implementation, a payment token may include a combination of the originating (payer's) secured payment account number (or other unique identifier) and the token count for that account that is associated with a particular secured payment transaction).
	the receive transaction data comprises at least one of: the fund amount; a time at which determining the mandate identifier occurred; an outcome of the validating; the received status of the administration entity transfer funds request; the second identifier; or the second social token ( [0047] The one or more attributes may include but is not limited to a price, an amount (e.g. a dollar amount), an estimated amount, a description of the goods and/or services that are the object of a prospective secured payment transaction, a date or duration, a name and/or identifier of one or more parties involved in a prospective secured payment transaction, information regarding a secured payment account, secured payment transaction and/or other attributes or information pertinent to a secured payment transaction).
	In regards to claims 34, and 41, system claim 34 and CRM claim 41 correspond generally to method claim 23, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 24, Whitehouse teaches: The method of claim 23, further comprising: 
	generating, by the administration entity subsystem, a send transaction identifier based at least in part on the unique transfer identifier and ([0061] In one example implementation, a payment token may include a combination of the originating (payer's) secured payment account number (or other unique identifier) and the token count for that account that is associated with a particular secured payment transaction. In some implementations, such a combination may be used to identify uniquely an individual secured payment transaction and/or the specific payment token generated. In some implementations, the payment token may include the token count.
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that a Token reads to an identifier which, in this art, shows that it is based on the send transaction identifier.
	storing, by the administration entity subsystem, the generated send transaction identifier against send transaction data for the device transfer funds request, wherein (([0061] The token count may be implemented as a positive integer value that ascends with successive generations of secured payment tokens, and in some implementations may be associated with specific types of transactions. In one example implementation, a payment token may include a combination of the originating (payer's) secured payment account number (or other unique identifier) and the token count for that account that is associated with a particular secured payment transaction).
	the send transaction data comprises at least one of: the fund amount; a time at which determining the mandate identifier occurred; a location of the first electronic device during the receiving; an outcome of the validating; the received status of the administration entity transfer funds request; or the first identifier ([0047] Presentation component 22 may be configured to present one or more attributes of secured payment transactions to users, e.g., using an electronic display of a user's smart phone or other mobile computing device. As used herein, the term "secured payment" may include, but is not limited to, any proposed, planned, expected, prospective, completed, and/or rejected secured payment transactions, as well as secured payment transactions that are in progress. The one or more attributes may include but is not limited to a price, an amount (e.g. a dollar amount), an estimated amount, a description of the goods and/or services that are the object of a prospective secured payment transaction, a date or duration, a name and/or identifier of one or more parties involved in a prospective secured payment transaction, information regarding a secured payment account, secured payment transaction and/or other attributes or information pertinent to a secured payment transaction. Presentations by presentation component 22 may involve one or more of user interface 41 and/or electronic display 40. Presentations by presentation component 22 may be performed on client computing platform 14).



Regarding claim 27, Whitehouse teaches: The method of claim 18, wherein 
	neither the first identifier associated with the first electronic device nor a second identifier associated with the second electronic device is individually identifiable based on the mandate identifier ([0020] The digitally signed tokens may provide a mechanism of authentication and verification of the transaction and serve as the actual currency itself to be transferred between parties without reference to or dependence upon other financial instruments or accounts. A system architecture including a centralized backbone may provide enhanced security mechanisms for the payment tokens, the secured payment accounts, and the ensuing transactions, such as to confirm its authenticity, confirm the amount to be credited or debited, and to insure that a token can be used once and only once and in accordance with the payer's or payee's prescribed parameters. [0026] However, the ultimate authentication and funds transfer to the recipient is accomplished by transmitting the payment token along with the merchant's account number to the centralized payment authority).
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that the use of these one-time tokens removes the possibility that they are individually identifiable. 
	In regards to claims 37, and 43, system claim 37 and CRM claim 43 correspond generally to method claim 27, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 28, Whitehouse teaches: The method of claim 27, wherein validating, by the administration entity subsystem, the device transfer funds request based at least in part on the determined mandate identifier further comprises: 
	retrieving, based at least in part on the mandate identifier, prior device transfer funds request information corresponding to a prior device transfer funds request associated with the first identifier of the first electronic device and the second social token; and ([0051] Presentation component 22 may be configured to provide users with access and/or visibility to information at one or more stages of a secured payment transaction. For example, presentation component 22 may be configured such that a user can confirm or deny information that is specific to the user and/or to a secured payment transaction. For example, upon user authentication, presentation component 22 may effectuate the presentation of information appropriate and/or authenticated for that user).

Whitehouse does not explicitly teach the limitation of:
	validating, by the administration entity subsystem, the device transfer funds request based at least in part on the prior device transfer funds request information 	

However, Lawrence, by a same or analogous art, teaches:
	validating, by the administration entity subsystem, the device transfer funds request based at least in part on the prior device transfer funds request information ([0008] Other embodiments of the present invention include a computer program product comprising a computer useable medium having a computer readable program, where the computer readable program when executed on a computer causes the computer to receive a data request from a first application that is directed to a second application, receive a first token in a first credential format from the first application, validate the first token, issue a 
	Examiner notes that the phrase ‘validating, by the administration entity subsystem, the device transfer funds request based at least in part on the determined mandate identifier further comprises’ is listed in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ88, USPQ 478, 481 (CCPA 1951).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Whitehouse, with the tokenization and communication of Lawrence. Lawrence describes storing data and it would be obvious to include data such and the identification process of Molnar. Identifying tokens associated with any type of transaction is necessary to insure fast and safe processing. As Whitehouse states: 
	[0018] Systems and methods are described to manage payments, withdrawals, deposits, transfers, auditing, reporting, and/or other functionality. The disclosure describes an alternative to credit cards, debit cards, ACH, and/or other payment methods, and may offer lower transfer fees (i.e., merchant fees), improved security, and other advantages as will become evident herein.

In regards to claim 38, system claim 38 corresponds generally to method claim 28, and recites similar features in method form, and therefore is rejected under the same rationale.

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US20170132633), Lawrence (20110131643), Molnar et al (US20170124558) “Molnar”, and further in view of Rush (US9866393).

Regarding claim 25, neither Whitehouse nor Lawrence explicitly teaches how the mandate key is generated, Rush, from a same or analogous art, teaches: The method of claim 18, wherein 
	wherein the mandate key (signature) is generated based at least in part on a hash of both the first identifier (a keyed -hash message authentication code) associated with the first electronic device (Fig. 1, Item 102) and the second social token (Fig 1, Item 110), and (Fig. 2, Items 212, 210 and Fig. 1, Items 102, 108, and 110, Column 10, Lines 30-40: The signature 212 may then be generated by concatenating the document identifier signature to a keyed -hash message authentication code of the digitally-signed document identifier and a salted hash of the credentials 210. This yields a signature 212 that may be verified by an identity registrar by (decrypting the digitally-signed document identifier using its corresponding public key of the public-private key pair and comparing the decrypted value with a hash of the document identifier 206).
	Examiner notes that the phrase “mandate key is generated based at least in part on a hash of both the first identifier associated with the first electronic device and the second social token” is non-functional descriptive material as it only describes, at least in part, how the mandate key is generated (a hash of other data), however, the information that is hashed or included in the mandate key are note given a declared function or use.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential). 
	Examiner further notes that generating a mandate key is simply an intermediary step for the purpose of concealing private information and then discarding the key when its purpose is finished. There is no positively recited step indicating who is generating the mandate key.  Applicant is merely using the key to look up other data. How the key is generated does not 
	the second social token comprises at least one of an e-mail address or a telephone number (Fig. 1, Item 108; Fig. 2, Item 210; and Column 10, Lines 50-55: Proof of credentials 210 may be any information sufficient to verify that the customer 108 has possession of the credentials 210, including a hash of the credentials 210 (e.g., password or biometric data) or the credentials 110. In some embodiments, the stored proof of the credentials 110 is a hash of the credentials with a salt).
	Examiner notes that the phrase “the second social token comprises at least one of an e-mail address or a telephone number” is non-functional descriptive material as it only describes, at least in part, what the second social token comprises, however, what the second social token comprises’ is not used to perform any of the recited method steps nor is the data comprising the second social token given a declared or specific use..  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Whitehouse, with the tokenization and communication of Lawrence, the verification process of Molnar and the hash functions of Rush. As Whitehouse states: [0018] “Systems and methods are described to manage payments, withdrawals, deposits, transfers, auditing, reporting, and/or other functionality. The disclosure describes an alternative to credit cards, debit cards, ACH, and/or other payment methods, and may offer lower transfer fees (i.e., merchant fees), improved security, and other advantages as will become evident herein.” The hashing of identifying information would therefore improve security.
.

Response to Arguments
Examiner has withdrawn previous 35 U.S.C. 101 rejection based on applicant’s amendments and the applicant’s arguments based on Example 35. The combination of elements in the dependent and independent claims that state “identifying, by the administration entity subsystem, the receive token associated with the social token of the device transfer funds request.”

	Applicant argues on pages 17-18 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The applicant’s arguments are moot as new grounds of rejection have been presented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Evans, Clark (US-20120215810-A1) - Database Query Mechanisms; Sreekanth, Harshith (US-20190246170-A1) - Controlling Access to Media; HELER, JEAN (US-20070294224-A1) - Discrete Elements of Distributed Transactions;  Srinivasan, Uppili (US-20120291090-A1) - Access management Architecture; Apte, Ajinkya (US-20170264681-A1) - Multitenancy Gaming Platform Services; Grange, Benoit (US-20110099384-A1) - Authentication Tokens for Independent Platforms; Okamoto, Kyle (US-20150249651-A1) - .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./
Examiner, Art Unit 3685   

/STEVEN S KIM/Primary Examiner, Art Unit 3685